Citation Nr: 0635643	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) benefits for the surviving spouse of the 
veteran, based on the need for regular aid and attendance of 
another person, or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

Appellant, with assistance from a Veterans Service Officer of 
the Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from April 1956 to 
June 1964 and from October 1964 to October 1970.  He died in 
January 1976.  In February 1976, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, awarded the appellant, who is the veteran's 
surviving spouse, DIC benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA RO in 
Philadelphia, that denied the appellant's claim for an 
increased rate of DIC benefits based on the need for regular 
aid and attendance of another or at the house bound rate.  In 
a December 2004 signed statement, the Disabled American 
Veterans organization (DAV) said that it did not represent 
the appellant.  In an April 2005 letter, the RO advised the 
appellant of her right to appoint a new accredited 
representative; however, she has not done so.  In January 
2006, the appellant testified at a hearing at the RO before 
the undersigned at which time she was assisted by a VA 
Veterans Services Officer.  

In April 2005, the appellant filed an Application of 
Surviving Spouse or Child for Restored Entitlement Program 
for Survivors (REPS) Benefits (VA Form 21-8924).  The matter 
is referred to the RO for appropriate development and 
adjudication.

By way of background, the Board notes that, in an unappealed 
June 2003 decision, the Board granted an increased rate of 
DIC benefits to the appellant, based upon the need for 
regular aid and attendance of another person for the period 
from July 20, 2000 to November 30, 2000, and denied an 
increased rate of DIC based upon permanent housebound status.




FINDING OF FACT

Giving the appellant the benefit of the doubt, for the period 
from August 28, 2003 to November 10, 2003, as a result of a 
left hip fracture and surgery for a left hip replacement, the 
evidence is in approximately balance as to whether she needed 
assistance for dressing, bathing, cooking, and other 
activities of daily living that required the care or 
assistance of another individual on a regular basis, but 
shows she was not permanently confined to her home or the 
immediate premises by reason of disability.


CONCLUSIONS OF LAW

1.	Resolving doubt in the appellant's favor, the schedular 
criteria for an increased rate of DIC benefits based 
upon the need for regular aid and attendance of another 
person for the period from August 28, 2003 to November 
10, 2003, but no longer, have been met.  38 U.S.C.A. 
§§ 1311(c), (d), 5100, 5102, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2006).

2.	The schedular criteria for an increased rate of DIC 
benefits based upon permanent housebound status have not 
been met.  38 U.S.C.A. §§ 5100, 5102, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.351 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as set forth herein, 
no additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In an April 2005 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2004 statement of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We therefore conclude that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish a increased level of DIC based on the need for aid 
and attendance or being housebound.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the March 2004 rating decision as an instrument of 
notice in this case is cured by the subsequent de novo review 
by the December 2004 SOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Indeed, in January 2006, the 
appellant testified at a hearing before the undersigned at 
which time she submitted some additional information with a 
waiver of initial RO review.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a September 2003 signed statement that was received by the 
RO in November 2003, the appellant said she fractured her hip 
that required hip replacement surgery and was currently 
homebound and required aid and attendance.  She said she was 
hospitalized for surgery from August 28 to September 3, 2003, 
and then transferred to the Magee Rehabilitation facility 
where she stayed until September 13, 2003.  

According to an Orthopedic Discharge Plan from the Magee 
Rehabilitation Hospital, dated September 13, 2003, the 
appellant was admitted on September 3, 2003.  Requested 
services for the appellant included physical therapy, 
registered nurse, and aide services.  It was also noted that 
she required a raised toilet seat, shower chair, and walker.

In a September 2003 letter to B.K., M.D., J.E.G., M.D., said 
he examined the appellant regarding her dyspnea and abnormal 
pulmonary function.  It was noted that the appellant had a 
history of anesthetic-induced pancreatitis and rheumatoid 
arthritis.  When hospitalized earlier that year, a computed 
tomography (CT) scan showed emphysema.  The appellant was 
currently asymptomatic.  She had intermittent hoarseness and 
no significant gastrointestinal symptoms.  On examination, 
her lungs were clear, there was a 2/6 systolic murmur, and no 
evidence of edema of the extremities.  X-rays and pulmonary 
function results were consistent with emphysema.  She used an 
Albuterol inhaler.

A VA Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21-2680) report was 
received by the RO on November 10, 2003.  According to the 
physician-signed, but undated report, the appellant, who was 
62 years old, was hospitalized on August 28, 2003, at 
Jefferson Hospital, and later (apparently on October 22, 
2003) at Rothman Institute.  

The examination report indicates that the appellant was 5 
feet 1 inch tall and weighed 149 pounds.  She complained of 
left hip pain and an inability to walk with right leg 
weakness.  The examiner did not comment as to the appellant's 
posture or general appearance and noted that there were no 
upper extremity restrictions.  As to lower extremity 
restrictions, the examiner noted weigh-bearing as tolerated 
in the left lower extremity.  The appellant ambulated with a 
walker at all times until further strengthening of her 
bilateral lower extremities.  It was noted that she suffered 
from lower back pain due to osteoarthritis and rheumatoid 
arthritis.  The examiner said that the appellant required 
physical rehabilitation home, nursing care, and physical 
therapy care to increase the strength and endurance of her 
left leg and hip, and required a walker to walk.  The 
examiner checked "yes" to the appellant being able to walk 
without the assistance of another person.  It was noted that 
the appellant was able to leave the home or immediate 
premises with the aid of physical therapy instructor or 
family member.  The examiner indicated that appellant was 
able to ambulate one-half block without assistance and 
required a walker for ambulation.  The diagnoses included 
status post left hip fracture, and pre-existing right knee 
arthritis.  

In an October 2003 signed statement, B.G.F., M.D., said that 
the appellant was her patient after an open Suhhock fracture 
performed on August 29, 2003 at Thomas Jefferson University 
Hospital for treatment of a left hip fracture.  According to 
the statement, Dr. F. requested that the appellant's daughter 
be excused from work on a day the previous week to care for 
her mother.  It was further noted that the appellant's 
daughter needed to periodically take off to care for the 
appellant when she felt ill and/or had physician's 
appointments, due to the above procedure.  The next scheduled 
appointment was two days later.

According to one page of a February 2004 letter to Dr. K., an 
unidentified physician said the appellant was examined for 
follow up of dyspnea on exertion.  Her medical history was as 
described above, and included coronary artery disease with a 
myocardial infarction in 1985.  She recently developed 
symptoms of an upper respiratory infection and cough.  On 
examination, she was well appearing, and walked with a limp 
and cane.  Her blood pressure was 164/86.  A 2/6 systolic 
murmur was noted that seemed unchanged from previous 
findings.  The physician was uncertain as to the cause of the 
appellant's dyspnea.  

In a March 2004 medical record from Dr. F., it was noted that 
a dermatologist prescribed anti-fungal cream and an eczema 
cream that helped the appellant's itching from a skin 
breakout and she felt much better.  The appellant still had 
limping, pain, and significant weakness in the hip area.  
Neurovascular check was intact on examination and range of 
motion was good.  A home exercise program was to continue and 
activity was as tolerated.

An April 2004 private medical record from Dr. K. reflects 
that the appellant had very high cholesterol and was advised 
to discuss it with Dr. K. or the appellant's cardiologist.

In a May 2004 signed statement in support of her claim, the 
appellant noted her August 29, 2003 surgery and said she 
suffered an episode of "acute desaturation" after the 
hospitalization.  She went to a rehabilitation facility to 
learn to ambulate with a walker, and was sent home with a 
nurse and physical therapist.  She said she took Coumadin, 
developed fluid on the side, and was placed on bed rest.  Her 
daughter had to take family leave to assist the appellant.  
The appellant said she also developed a skin rash around her 
incision with painful fluid build-up.  She was unable to care 
for herself because of the acute pain and swelling of her 
hip.  She had a problem with an arthritic knee and, in 
October 2003, a physician said she was not strong enough for 
outpatient physical therapy or in house.  Further, in 
February she experienced a recurring seroma at the hip, with 
severe pain and itching.  She had a reaction to titanium that 
was placed in her hip and was ordered to bed rest.  The 
appellant said currently, in May 2004, she walked with 
difficulty with a cane.  For some time she had difficulty 
dressing or walking without aid and still required help 
because of the large lump she had.

In her February 2005 substantive appeal, the appellant said 
she was disabled from September 2003 to January 2004.  She 
required assistance because of several health problems, 
including rheumatoid arthritis, anesthetic induced 
pancreatitis, chronic obstructive pulmonary disease (COPD), 
heart problems, and gastroesophageal reflux disease (GERD).  
She described her prior medical history that made her a 
"high risk" patient and caused her to take longer to 
recover than normal.  Her daughter took leave from her job 
and the appellant had home care from "Sept to December".  
She referenced the Board's prior favorable decision in June 
2003.

In a January 2006 written statement, the appellant said that 
due to complications from her left hip fracture surgery, she 
had a pulmonary embolism, swelling around her left hip, a 
rash, and lung problems with breathing difficulty and was 
placed on best rest the month(s) of "November and January".  
She reiterated her prior medical history that included a 
heart attack in October 1985 and a blood clot to her brain 
due to too much anesthetic that caused anesthetic-induced 
pancreatitis, rheumatoid arthritis, GERD, and asthma.  She 
again noted the Board's June 2003 decision that awarded 
increased DIC benefits from July to November 2000.

Also in January 2006, the appellant submitted an undated 
signed statement from Dr. F., to the effect that the 
appellant was her patient at the Rothman Institute and when 
"episodes" occurred, the appellant's daughter needed to 
miss time to care for her mother's basic medical, hygienic, 
nutritional, and transportation needs.

During her January 2006 Board hearing, it was noted that the 
appellant sought aid and attendance benefits for the period 
from August 28, 2003 to September 5, 2004. It was also noted 
that she underwent left hip surgery on August 28th performed 
by Dr. B.F. and complications included blood clots and 
pulmonary problems that resulted in her need to take 
Coumadin.  Her representative said that she was placed on bed 
rest "from November 3 to January 2004" (see transcript at 
page 2) that caused a left hip edema that required her using 
a cane.  She said she also experienced a rash and edema on 
her hip and had difficulty tolerating food, associated with 
her anesthesia induced pancreatitis that flared because she 
received surgery during the hip surgery.  Her weight dropped 
to 102 pounds.  She saw a gastroenterologist.  She was placed 
on bed rest and required her daughter's assistance when 
insurance did not cover nursing care.  Nurses visited daily 
to measure her blood as she took Coumadin and she met with a 
physical therapist until December.  Currently, she only left 
home if she had appointments.  She had arthritis in her hip, 
back and hand, and used a back brace.  She kept an inhaler 
with her for shortness of breath, used a nitroglycerin patch, 
and took cardiac medication.  The appellant testified that 
her most significant current disabilities were her 
pancreatitis and arthritis (see transcript at page 7).  She 
said the pancreatitis flared periodically, even when she had 
not had surgery for a while and she regularly saw medical 
specialists who monitored her conditions.
  
III.	Legal Analysis

The monthly rate of dependency and indemnity compensation 
payable to a surviving spouse who does not qualify for 
increased dependency and indemnity compensation under 38 
U.S.C.A. § 1311(c) based on need for regular aid and 
attendance shall be increased by the amount specified in 38 
U.S.C.A. § 1311(d) if the surviving spouse is permanently 
housebound by reason of disability.  The "permanently 
housebound" requirement is met when the surviving spouse is 
substantially confined to his or her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout the surviving spouse's lifetime. 

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c). The criteria for 
establishing the need for aid and attendance include 
consideration of whether the person is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance.

Determinations as to need for regular aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In determining whether there is a factual need for 
regular aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a).

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability. The "permanently housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 
C.F.R. § 3.351(e).

In the March 2004 rating decision on appeal, the RO denied 
entitlement to an increased rate of DIC for aid and 
attendance or housebound.  The RO concluded, and the Board 
agrees, that no objective evidence on file supports a finding 
that the appellant was housebound in accordance with the 
governing regulations.  The appellant herself did not claim 
that she was housebound, and her claim specifically addressed 
a temporary need for aid and attendance of another.  The RO 
also denied entitlement to aid and attendance benefits on the 
stated basis that the evidence essententially did not show 
that the appellant's condition was "permanent and total." 

Although additional rates of payment for aid and attendance 
for both compensation and pension often accrue to veterans 
and dependents who have already been determined to be 
permanently and totally disabled, the Board notes that this 
is not a prerequisite under the governing law or regulations 
for an award of aid and attendance benefits.

In December 1994, the VA General Counsel addressed the 
question of whether the need for aid and attendance benefits 
be permanent in nature to qualify for a higher rate of 
improved pension.  See VAOGCPREC 21-94.  Although this 
General Counsel opinion involved pension, the rationale, 
reasoning and discussion, and the governing laws and 
regulations discussing aid and attendance benefits are 
identical for both compensation and pension.  In that 
opinion, VA General Counsel held that the statutory provision 
authorizing an increased rate of VA benefits for persons in 
need of regular aid and attendance did "not require that the 
need be permanent as a predicate to an award of the increased 
rate."  To the extent that the title bar of 38 C.F.R. § 3.352 
suggested that the need must be permanent, that title bar was 
inconsistent with the governing statute.

Here, the clinical evidence on file certainly does not show, 
and the appellant does not argue, that her need for aid and 
attendance was permanent.  In her January 2006 signed 
statement and oral testimony, she specifically requested an 
increased rating of DIC for aid and attendance from August 
28, 2003 to September 5, 2004.  In her February 2005 
substantive appeal, she said she was disabled from September 
2003 to January 2004, and then wrote that her left hip 
surgery and other physical problems made her need home aid 
from "Sept to December". 

Although the appellant's initial claim for aid and attendance 
benefits was received in November 2003, and although in her 
January 2006 written and oral statements, she requested aid 
and attendance benefits from August 28, 2003 to September 
2004, the Board finds that the clinical evidence on record 
from November 11, 2003 to September 2004 does not indicate a 
need for aid and attendance.  The clinical evidence submitted 
during this time was not principally for treatment of a left 
hip fracture and contains no statements or evidence 
supporting a finding that the appellant had a factual need 
for the aid and attendance of another individual with all 
activities of daily living.  In fact, in the March 2004 
record, Dr. F. noted that, while the veteran had limping, 
pain and hip weakness, and needed to continue a home exercise 
program, activity was as tolerated.

The evidence, however, on file for the period from August 28 
2003, immediately prior to the hip surgery and including the 
RO's receipt of the VA examination report for aid and 
attendance and housebound status, on November 10, 2003, 
following surgery clearly supports a finding that the 
appellant was in need of the aid and attendance of another 
for a period of months.  In September 2003, the Orthopedic 
Discharge Care Plan from the Magee Rehabilitation Hospital 
documents the appellant's need for physical therapy, 
registered nursing care, and aide services.  In October 2003, 
the appellant's physician, Dr. F. noted that the appellant's 
daughter needed to care for her mother when she felt ill and 
had medical appointments.  The VA examination report received 
by the RO on November 10, 2003 recorded the appellant's 
inability to effectively use her left lower extremity and 
that she needed physical rehabilitation, home nursing care, 
and physical therapy.  Although the examiner indicated that 
the appellant was able to walk without the assistance of 
another person, it was also noted that she was only able to 
leave the home or immediate premises with the aid of another 
person.  She required the use of a walker to ambulate. 
Although daily skilled services were not indicated, the 
private Orthopedic Discharge Care Plan, noted above, reflects 
that she needed a home health aide.

Accordingly, in reading the evidence in the light most 
favorable to the appellant, the Board finds that, consistent 
with the medical evidence on file, and consistent with the 
appellant's oral and written statements in support of her 
claim, she met the criteria for an increased rate of DIC 
compensation based on the need for the aid and attendance of 
another individual to assist in the appellant's activities of 
daily living from the time of her hospitalization for left 
hip surgery on August 28, 2003 through November 10, 2003, a 
close approximation of the time period of need claimed by the 
appellant in her February 2005 written statement.  This 
temporary award of additional DIC compensation based on the 
need for regular aid and attendance is consistent with the VA 
Office of General Counsel precedential opinion discussed 
above.  A permanent award of aid and attendance benefits was 
not claimed by the appellant and is not warranted by the 
evidence on file.  In this regard, it is noteworthy that in 
February 2005, long after the appellant was provided left hip 
surgery in August 2003, the appellant still only said she was 
disabled from September 2003 to January 2004, and referenced 
a September to December period of aid and attendance benefits 
although, in her 2006 oral and written statements, she 
requested a lengthier period of benefits. 

Accordingly, the Board concludes that the benefit of the 
doubt has been awarded to the appellant to the limited extent 
set forth above.




	(CONTINUED ON NEXT PAGE)


ORDER

An increased rate of dependency and indemnity compensation 
benefits for the surviving spouse of the veteran based on the 
need for regular aid and attendance of another person 
pursuant to 38 U.S.C.A. § 1311(c) from August 28 through 
November 10, 2003, is granted.  The appeal is allowed to this 
extent.

An increased rate of DIC benefits based upon permanent 
housebound status is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


